DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's argument, see pages 6-9, filed on Apr. 14, 2022, with respect to claims 1, 3-8, 10-15, and 17-20 have been fully considered, but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-16 of prior U.S. Patent No. 10,848,737 B2 in view of Chen,  U.S. Patent No. 20190306519 A1. See table below.

Instant application 17/038,880
Patent 10,848,737 B2 (16/490,049)
1. A 360-degree video data processing method performed by a 360-degree video receiving device, the method comprising: receiving 360-degree video data including encoded pictures; acquiring metadata; decoding pictures; and rendering the decoded pictures and an overlay based on the metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, 

wherein the distance is identical as a radius of the unit sphere, 



the overlay related metadata includes

information 
of the overlay,
the information of the overlay includes 
a rendering type of overlay 


in 3D space of the 360-degree video, and the overlay is rendered based on the overlay related metadata.
1. A 360-degree video data processing method performed by a 360-degree video receiving device, the method comprising: receiving 360-degree video data including encoded pictures; acquiring metadata; decoding pictures; and rendering the decoded pictures and an overlay based on the metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, 

Chen (The overlay_region_depth 1122 value can be relative to a unit sphere, and can be specified in units of 2.sup.−16;  0091 and Fig. 11B)

the overlay related metadata includes 

information on a type 
of the overlay 
which indicates
 a rendering type of the overlay, the information on the type of the overlay includes a type of overlay being rendered in 3D space of the 360-degree video, and the overlay is rendered based on the overlay related metadata.


10. A 360-degree video data processing method performed by a 360-degree video transmitting device, the method comprising: acquiring a 360-degree video data; deriving pictures; generating metadata; encoding the pictures; and performing processing for storing or transmission of the encoded pictures and the metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, 

wherein the distance is identical as a radius of the unit sphere, 





the overlay related metadata includes information of the overlay, and the information of the overlay includes a rendering type of overlay in 3D space of the 360-degree video.

14. A 360-degree video data processing method performed by a 360-degree video transmitting device, the method comprising: acquiring a 360-degree video data; deriving pictures; generating metadata; encoding the pictures; and performing processing for storing or transmission of the encoded pictures and the metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, 

Chen (The overlay_region_depth 1122 value can be relative to a unit sphere, and can be specified in units of 2.sup.−16;  0091 and Fig. 11B)



the overlay related metadata includes information on a type of the overlay which indicates a rendering type of the overlay, and the information on the type of the overlay includes a type of overlay being rendered in 3D space of the 360-degree video.
11. A 360-degree video receiving device, the device comprising: a reception processor receiving 360-degree video data including encoded pictures and acquiring metadata; a data decoder decoding pictures; and a renderer rendering the decoded pictures and an overlay based on the metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata 
includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, 

wherein the distance is identical as a radius of the unit sphere, the 



overlay related metadata includes information of the overlay, the information of the overlay includes a rendering type of overlay in 3D space of the 360-degree video, and the overlay is rendered based on the overlay related metadata.

15. A 360-degree video receiving device, the device comprising: a reception processor receiving 360-degree video data including encoded pictures and acquiring metadata; a data decoder decoding pictures; and a renderer rendering the decoded pictures and an overlay based on the metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, 

Chen (The overlay_region_depth 1122 value can be relative to a unit sphere, and can be specified in units of 2.sup.−16;  0091 and Fig. 11B)

the overlay related metadata includes information on a type of the overlay which indicates a rendering type of the overlay, the information on the type of overlay includes a type of overlay being rendered in 3D space of the 360-degree video, and the overlay is rendered based on the overlay related metadata.
12. A 360-degree video transmitting device, the device comprising: a projection processor configured to generate pictures of 360-degree video; a metadata processor configured to generate metadata; a data encoder configured to encode pictures; and a transmission processor configured to perform processing 
for storing or transmission of the encoded pictures and metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, 

wherein the distance is identical as a radius of the unit sphere, 



the overlay related metadata includes information of the overlay, and the information of the overlay includes a rendering type of overlay in 3D space of the 360-degree video.
16. A 360-degree video transmitting device, the device comprising: a projection processor configured to generate pictures of 360-degree video; a metadata processor configured to generate metadata; a data encoder configured to encode pictures; and a transmission processor configured to perform processing for storing or transmission of the encoded pictures and metadata, wherein: the metadata includes overlay related metadata, the overlay related metadata includes distance information indicating a distance from a center of a unit sphere for representing the 360-degree video, 

Chen (The overlay_region_depth 1122 value can be relative to a unit sphere, and can be specified in units of 2.sup.−16;  0091 and Fig. 11B)

the overlay related metadata includes information on a type of the overlay which indicates a rendering type of the overlay, and the information on the type of the overlay includes a type of overlay being rendered in 3D space of the 360-degree video.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen, (U.S. PGPUB 2019/0306519 A1), [hereinafter Chen].

Examiner notes that the priority date is Apr. 6, 2018 because that is the earliest priority document date disclosing “the overlay related metadata includes information on a type of the overlay which indicates a rendering type of the overlay, the information on the type of the overlay includes a type of overlay being rendered in 3D space of the 360-degree video” and “wherein the distance is identical as a radius of the unit sphere.” Chen’s priority date Apr. 3, 2018 is prior to this application’s priority.

Regarding Claim 1, Chen discloses a 360-degree video data processing (cameras can be placed around a particular center point, so that each camera captures a portion of video on a spherical coverage of the scene to capture 360-degree video; 0003) method  performed by a 360-degree video receiving device ([0004] In accordance with the disclosed subject matter, apparatus, systems, and methods are provided for associating, storing and/or signaling overlay compositions, including overlay composition metadata.), the method comprising: 
receiving 360-degree video data (The video processor 106 processes the video received from the cameras 102A-102N, such as stitching, projection, and/or mapping; 0045 Fig. 1; 0001) including encoded pictures (The decoding device 110 includes a decoder 112 that is configured to decode the encoded video.; 0045 and Fig. 1); 
acquiring metadata (The method includes determining overlay composition metadata associated with the second track, wherein the overlay composition metadata comprises offset metadata, layer metadata, source metadata, or some combination thereof.; 0005); 
decoding pictures; and rendering the decoded pictures (The decoding device 110 also includes a renderer 114 for rendering the two-dimensional content back to a sphere. The display 116 displays the rendered content from the renderer 114; 0045 and Fig. 1;) and an overlay based on the metadata (Fig. 11B), wherein: 
the metadata includes overlay related metadata (The inventors developed improvements to existing video coding technology, including various techniques for providing for overlay compositions (e.g., including various data structures that can be used to specify overlay composition metadata not otherwise available with existing technology). The inventors further developed various mechanisms that can be used to associate overlay composition metadata with the media content (e.g., including by using track groups, derived tracks, and/or timed metadata tracks); 0043) 
the overlay related metadata includes distance information indicating a distance from a center of a unit sphere ([0090] The SphereRegionStruct( ) 1120 can indicate a sphere location that can be used, together with other information, to determine where the overlay is placed and displayed in 3D space. In some embodiments, the vector between the center of the sphere and the sphere location specified by the SphereRegionStruct( ) 1120 can be a normal vector to the rendering 3D plane on which the overlay is to be rendered. FIG. 11B shows a sphere 1150 with a specified rendering plane 1156, according to some embodiments.) for representing the 360-degree video (OMAF specifies a coordinate system, such that the user's viewing perspective is from the center of a sphere looking outward towards the inside surface of the sphere.; 0047), wherein the distance is identical as a radius of the unit sphere (The overlay_region_depth 1122 value can be relative to a unit sphere, and can be specified in units of 2.sup.−16;  0091 and Fig. 11B),  the overlay related metadata includes information of the overlay, the information of the overlay includes a rendering type of overlay in 3D space of the 360-degree video (the ‘olrd’ grouping_type for the sample grouping can be used to provide information such as overlay features, positions, and/or sizes of the samples from a visual track in an overlay relationship track group. In some embodiments, the SampleToGroupBox (e.g., version 1) can be used when the grouping_type is equal to ‘olrd.’ The value of the grouping_type_parameter can be equal to the track_group_id of the corresponding overlay relationship track group; 0084, 90, 94), and
the overlay is rendered based on the overlay related metadata (There may be cases that multiple planes (e.g., rendering 3D planes 1156 shown in FIG. 11B) appear as overlay regions for the multiple layer overlay. In such cases, the sphere visual media as the ‘background’ may be treated as one region layer in the overlay relationship description.; 0090).
Regarding claim 3, Chen discloses all the limitations and motivations of claim 1, as discussed above. Chen also discloses wherein: the overlay related metadata includes information on azimuth and elevation that indicates the azimuth and elevation angles of the center of the overlay region respectively ([0089] The centerAzimuth_offset_percent 1112 and centerElevation_offset_percent 1114 can specify the azimuth and elevation offset from a base, such as the centerAzimuth and centerElevation of the SphereRegionStruct( ), respectively, in percentage. The width_percent 1116 and height_percent 1118 can specify the overlay width and overlay height, respectively, e.g., in units of 2.sup.−16, as a fraction of the width and height of the display window. In some embodiments, the overlay may imply a scaling processing to fulfill this placement.).
Regarding claim 4, Chen discloses all the limitations and motivations of claim 1, as discussed above. Chen also discloses the overlay related metadata includes range information on azimuth and elevation which indicates an azimuth range and an elevation range through a center point of a sphere region (The width_percent 1116 and height_percent 1118 can specify the overlay width and overlay height, respectively, e.g., in units of 2.sup.−16, as a fraction of the width and height of the display window; 0089 [i.e., a range of the display window is 0-360 for a sphere]). 
Regarding claim 5, Chen discloses all the limitations and motivations of claim 4, as discussed above. Chen also discloses wherein: the azimuth range is in the range of 0 to 360*2.sup.16 and the elevation range is in the range of 0 to 180*2.sup.16 (The width_percent 1116 and height_percent 1118 can specify the overlay width and overlay height, respectively, e.g., in units of 2.sup.−16, as a fraction of the width and height of the display window; 0089 [i.e., a range of the display window is 0-360 for a sphere, and a percentage of that includes 0-180]).
Regarding claim 7, Chen discloses all the limitations and motivations of claim 1, as discussed above. Chen also discloses wherein: the overlay related metadata includes flag information on a disparity, when a value of the flag information is equal to 1, the flag information indicates that the disparity is provided as a percentage value of the width of a display window for one view, and when the value of the flag information is equal to 0, the flag information indicates that the disparity is provided as a number of pixels (The relative_disparity_flag 1006 can indicate whether the disparity is provided as a percentage value of the width of the display window for one view (e.g., when the value is equal to 1) or as a number of pixels (e.g., when the value is equal to 0); 0083).
Regarding claim 8, Chen discloses all the limitations and motivations of claim 7, as discussed above. Chen also discloses wherein: the overlay related metadata includes percentage information on the disparity which indicates the disparity as a fraction of the width of the display window for one view, and when the percentage information has negative value, a displacement direction is reversed ([0088] The disparity_in_percent 1108 can indicate the disparity as a fraction of the width of the display window for one view (e.g., in units of 2.sup.−16). The disparity_in_percent 1108 may be negative, in which case the displacement direction can be reversed).
Regarding claim 9, Chen discloses all the limitations and motivations of claim 8, as discussed above. Chen also discloses wherein: the percentage information is used to displace a region to a left on a left eye view and to a right on a right eye view (The disparity_in_percent 1108 can be used to displace the region to the left on the left eye view and to the right on the right eye view; 0088).
Regarding claim 10, Chen discloses all of the elements and motivations of claim 1 in receiving form rather than transmitting form. Chen also discloses transmitting device (Fig. 1, encoder). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 10.  
Regarding claim 11, Chen discloses all of the elements and motivations of claim 1 in method form rather than device form. Chen also discloses receiving device (decoder Fig. 1). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.  
Regarding claim 12, Chen discloses all of the elements and motivations of claim 10 in method form rather than device form. Chen also discloses processors (The apparatus comprises a processor in communication with memory, the processor being configured to execute instructions stored in the memory; 0010). Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 12.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as discussed above, further in view of Boyce, (U.S. PGPUB 2020/0045286 A1), [hereinafter Boyce]. 
Examiner notes that the priority date is Apr. 6, 2018 because that is the earliest priority document date disclosing azimuth and elevation. Chen’s priority date Apr. 3, 2018 is prior to this application’s priority.
Regarding claim 6, Chen discloses all the limitations and motivations of claim 1, as discussed above. However, Chen does not explicitly disclose wherein: the overlay related metadata includes information on tilt which is in the range of −180*2.sup.16 to 180*2.sup.16−1.
Boyce suggests  wherein: the overlay related metadata includes information on tilt which is in the range of −180*2.sup.16 to 180*2.sup.16−1 ([0032] The metadata representing a viewport position or a spherical rotation orientation may contain three or more parameters, such as longitude, latitude and field of view, pitch, yaw, and roll, or azimuth, elevation, and tilt; and [0051] omni_viewport_tilt_centre[i] indicates the tilt angle of the i-th recommended viewport region, in units of 2.sup.−16 degrees. omni_viewport_hor_range[i] indicates the azimuth range of the i-th recommended viewport region. omni_viewport_ver_range[i] indicates the elevation range of the i-th recommended viewport region; and [0052] The specific definitions of each of these parameters, the units, and the ranges of values may be modified to suit any other particular implementation. Similarly, any one or more of the parameters may be deleted or replaced with a different parameter to suit other implementations. Additional parameters may be added and the order of the parameters may be modified to suit different implementations.).
Therefore, it would have been obvious at the time the invention was filed to incorporate the metadata encoding concepts of Chen with the azimuth and elevation concepts of Boyce. The motivation would have been to adjust the display according to the recommended viewport region. Boyce at ¶0051.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487